Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/4/21.  Claim 8 is amended.  Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al on the article “ How do Xanthan and Hydroxypropyl methylmellulose individually affect the Physiochemical Properties in a Model gluten-free dough.
For claims 1,3,4,5,6, 11,12, 13,14, Crockett discusses composition for making gluten free bakery product such as bread.  Two hydroxypropyl methylcellulose are added to cassava dough comprising rice flour , cassava starch and water.  The HPMC used is Methocel E 15 and Methocel K4M.  Methocel E15 has a viscosity of 15cP and Methocel K4M has a viscosity of 4000 cP in 2% aqueous solution.  Methocel E15 has 28-30% methoxy and 7-12% hydroxypropyl substitution and is a HM HPMC.  Methocel K4M has 19-24 methoxy and 7-12% hydroxypropyl  and is a LMHPMC.  Methocel K4M is equivalent to claimed HPMC (b) and methocel E15 is equivalent to the claimed HPMC (c).  For claims 7-10,Table 1 shows the HM can be used in amount of 2,3,5% and LM can be used in amount of 2,3,5%.  Thus, the total amount of both can range from 4-10% for both.  Crockett discloses the addition of both LM and HM HPMC at 2% increased the specific loaf volume over that of the rice cassava control.  Crockett discusses the properties such as  amount of freezable water, modulus, water contribution and the tan delta values that are indicative of viscous to elastic behavior through the addition of the two types of HPMC.  ( see entire reference)
Crockett does not disclose the specific proportions as in claims 1,2,16, the method as in claim 15 and three gluten-free flours as in claim 11.
prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Crockett discusses that the different HPMC gives different properties to the dough and the resulting end product.  It would have been within the skilled of one in the art to determine the optimum proportion of the two kinds of HMPC to give the most optimized properties such as volume, texture, moisture retention etc..  One skilled in the art can determine the optimum values through routine experimentation;  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Crockett discusses about gluten intolerance  and celiac disease.  Thus, it would have been obvious to one skilled in the art to manage gluten-related disorder by using gluten-free composition.  Crockett discloses combination of rice flour and cassava starch which is the same as tapioca starch.  It would have been obvious to use another gluten-free flour or starch depending on the taste, flavor wanted.  Maize flour, potato starch are all well- known gluten free ingredients.
Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive.
In the response, applicant argues that although Crockett disclosed two kinds of HPMC, Crockett only used a single kind of HPMC and concluded that 5% high methoxy HPMC addition to rice cassava dough was optimal.  This argument is not persuasive.  Crockett does not disclose specific example of dough comprising both low methoxy and high methoxy HPMC.  However, Crockett discusses that the different HPMC gives different properties the dough and the resulting end product.  Thus, it would have been obvious to one skilled in the art to add both types of HPMC depending on the end result desired.  Such determination would have only required routine experimentation with reasonable expectation of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 19, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793